Name: Council Regulation (EEC) No 2096/87 of 13 July 1987 on the temporary importation of containers
 Type: Regulation
 Subject Matter: organisation of transport;  transport policy;  tariff policy
 Date Published: nan

 No L 196/4 Official Journal of the European Communities 17. 7. 87 COUNCIL REGULATION (EEC) No 2096/87 of 13 July 1987 on the temporary importation of containers the conditions laid down in Articles 9 and 10 of the Treaty and which are intended to be subsequenly re-exported outside the customs territory of the Commu ­ nity, may be used within that territory in accordance with the conditions laid down in this Regulation, with total relief from import duties and with no prohibition or restriction on importation . THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Articles 28 and 235 thereof, Having regard to the proposal from the Commission ('), Having regard to the opinion of the European Parli ­ ament (2), Having regard to the opinion of the Economic and Social Committee (3), Whereas Regulation (EEC) No 3599/82 (4), as amended by Regulation (EEC) No 1 620/85 (5), established general arrangements for temporary importation which did not include means of transport ; Whereas Community legislation should also cover means of transport ; whereas temporary importation allowing the use without payment of import duties of imported contai ­ ners which do not satisfy the conditions of Article 9 and 10 of the Treaty, where such containers are intended for re-export, entails derogatons from the provisions of the Comon Customs Tariff ; Whereas it is appropriate to establish common rules with regard to the use in internal traffic of containers thus admitted free of duty, to fix the length of stay of these containers in the Community and to lay down the condi ­ tions of application of the temporary admission arrange ­ ments ; whereas these provisions are necessary in order to attain one of the objectives of the Community ; whereas the Treaty has not provided the necessary powers, other than those of Article 235 ; Whereas, in order to ensure uniform implementation of this Regulation, it is necessary to make provision for a Community procedure whereby the relevant implemen ­ ting provisions may be adopted ; whereas close and effec ­ tive cooperation in this field between the Member States and the Commission should be organized through the Committee for Customs Procedures with Economic Impact etablished by Council Regulation (EEC) No 1999/85 of 16 July 1985 on inward processing relief arrangements (*), HAS ADOPTED THIS REGULATION : Article 1 Under temporary importation arrangements containers, whether or not loaded with goods, which do not satisfy Article 2 For the purposes of this Regulation : (a) 'container' shall mean an article of transport equip ­ ment (lift-van, movable tank, demountable body or other similar structure) :  fully or partially enclosed to constitute a compart ­ ment intended for containing goods,  of a permanent character and accordingly strong enough to be suitable for repeated use,  specially designed to facilitate the carriage of goods, by one or more modes of transport, without intermediate reloading,  designed for ready handling, particularly when being transferred from one mode of transport to another,  designed to be easy to fill and to empty, and having an internal volume of one cubic metre or more. Platform flats shall be treated as containers. Moreover, derogations may be authorized in accor ­ dance with the procedure laid down in Article 15. In accordance with the procedure, the definition of containers may be supplemented to take account of technical developments. The term 'container shall include the accessories and equipment of the container, appropriate for the type concerned, provided that such accessories and equip ­ ment are carried with the container. The term 'container' shall not include vehicles, accessories or spare aparts of vehicles, or packaging ; (b) 'import duties' shall mean the duties defined in Article 1 (2) of Regulation (EEC) No 3599/82 ; (c) 'customs authority' shall mean any authority compe ­ tent to apply customs rules, even if that authority is not part of the customs administration ; (d) 'internal traffic' shall mean the carriage of goods loaded in the customs territory of the Community for subsequent unloading in that territory. (') OJ No C 4, 7 . 1 . 1984, p . 3 . 0 OJ No C 104, 16 . 4 . 1984, p . 116. (3) OJ No C 248 , 17. 9 . 1984, p. 6 . (4) OJ No L 376, 31 . 12 . 1982, p. 1 . 0 OJ No L 155, 14. 6 . 1985, p. 54. ( «) OJ No L 188 , 20 . 7 . 1985, p. 1 . 17 . 7 . 87 Official Journal of the European Communities No L 196/5 Article 3 1 . The temporary importation of containers approved for transport under customs seal or simply bearing marks shall be authorized without any formalities as soon as they are brought into the customs territory of the Community on behalf of their owners, their operators or the represen ­ tatives of either of those . 2 . Containers other than those referred to in paragraph 1 shall be admitted for temporary importation if this is authorized by the customs authority of the Member State in which the placing of the said containers under such arrangements is requested . Article 4 The rules concerning recognition of approval for the transport under customs seal of containers admitted for temporary importation shall be determined in accordance with the procedure laid down in Article 15 . Article 5 Containers placed under temporary importation arrange ­ ments may remain in the customs territory of the Community for a maximum period of 12 months . However, where particular circumstances so warrant, this period may be extended in order to permit their autho ­ rized use . Article 6 The conditions concerning the placing of the containers referred to in Article 3 (2) and the goods referred to in Article 10 under temporary importation arrangements shall be determined in accordance with the procedure laid down in Article 15 . Article 7 The cases where and conditions under which the placing of the containers referred to in Article 3 (2) and the goods referred to in Article 10 under temporary importation arrangements is subject to the provision of a security shall be determined in accordance with Article 15 . Article 8 The customs authority shall take any supervision or control measures necessary to ensure that this Regulation is implemented correctly by the person benefiting fjrom the arrangements or by the user of the container. Article 9 Containers placed under temporary importation arrange ­ ments may be used in internal traffic before being re-exported from the customs territory of the Community. However, the containers may be used only once during each stay in a Member State for transporting goods which are loaded within the territory of that Member, State and are intended to be unloaded within the territory of the same Member State, where the containers would otherwise have to make a journey unladen within the said Member State . Article 10 The customs authority shall admit for temporary importa ­ tion any spare parts, accessories and normal equipment for containers which are imported separately from the containers for which they are intended. Article 11 1 . Temporary importation arrangements shall be finally discharged when the container placed under them is exported outside the customs territory of the Community or placed with a view to subsequent export :  in a free zone, or  under warehouse arrangements, or  under inward processing arrangements with the system of suspension . 2. In exceptional cases the customs authorities may finally discharge the, temporary importation arrangements by allowing the container to be :  released for free circulation ,  placed under arrangements for processing under customs control,  destroyed under the supervision of the customs autho ­ rity (waste and scrap resulting from this destruction may itself be re-exported outside the customs territory of the Community or be dealt with in one of the other ways for which provision is made in this Article),  abandoned to the Exchequer where national regula ­ tions provide for this possibility. Final discharge of the arrangements under the conditions referred to in the first subparagraph may take place either directly or after placing in a free zone or under one of the arrangements referred to in paragraph 1 . 3 . Defective parts and spare parts removed from containers as a result of repair or maintenance must be dealt with in one of the ways provided for in paragraphs 1 and 2. Article 12 The provisions of this Regulation shall not preclude prohibitions or restrictions on imports, exports or goods in transit justified on grounds of public morality, public policy or public security ; the protection of health and life of humans, animals or plants, the protection of national treasures possessing artistic, historic or archaeological value ; or the protection of industrial and commercial property. Article 13 Until such time as Community provisions are established in the field in question, this Regulation shall not affect the application by the Member States of reliefs in respect No L 196/6 Official Journal of the European Communities 17. 7. 87 of armed forces stationed in the customs territory of a Member State in accordance with Article 136 of Council Regulation (EEC) No 918/83 of 28 March 1983 setting up a Community system of reliefs from customs duty (') as last amended by Regulation (EEC) No 3822/85 (2). Article 14 The Committee for Customs Procedures with Economic Impact may examine any matter concerning the applica ­ tion of this Regulation raised by its chairman either on his own initiative or at the request of the representative of a Member State . Article 15 The provisions necessary for the implementation of this Regulation shall be adopted in accordance with the proce ­ dure provided for in Article 31 of Regulation (EEC) No 1999/85. Article 16 This Regulation shall enter into force on 1 July 1987. It shall apply six months after the entry into force of the implementing provisions to be adopted in accordance with the procedure mentioned in Article 15 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 13 July 1987. For the Council The President P. SIMONSEN (  ) OJ No L 105, 23 . 4 . 1983, p . 1 . (2) OJ No L 370, 31 . 12 . 1985, p . 22.